DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
	A copy of Foreign Application UNITED KINGDOM 1604225.1 03/11/2016 and UNITED KINGDOM 1603125.4 02/23/2016 has been received in the present application.



Reasons for Allowance
Claims 5-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Examiner submitted the original Notice of Allowance on February 9, 2022 which was subsequently mailed on February 28, 2022.  At the time of submitting the original Notice of Allowance the UNITED KINGDOM 1603125.4 02/23/2016 priority document had not been received.  
	Applicant submitted the UNITED KINGDOM 1603125.4 priority document on February 11, 2022, accordingly all priority documents for this application have now been received.  Examiner is issuing this Corrected Notice of Allowability so that the patent will list the UNITED KINGDOM 1604225.1 03/11/2016 and UNITED KINGDOM 1603125.4 02/23/2016 priority documents.
	Claims 5-29 remain allowable for the reasons set forth in the February 28, 2022 Notice of Allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 16, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685